 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    MARVIN HARRIS,                                     Case No.: 1:18-cv-01659-DAD-JLT (PC)
12                       Plaintiff,                      ORDER TO SHOW CASE WHY ACTION
                                                         SHOULD NOT BE DISMISSED FOR
13            v.                                         FAILURE TO COMPLY WITH THE
                                                         COURT’S ORDER
14    T.L. CAMPBELL, et al.,
                                                         21-DAY DEADLINE
15                       Defendants.
16

17          On November 20, 2019, the Court issued a screening order finding that Plaintiff failed to

18   state cognizable claims in his first amended complaint and granting him leave to file a second

19   amended complaint. (Doc. 8.) Although more than a month has passed, Plaintiff has failed to file

20   an amended complaint or to otherwise respond to the Court’s order.

21          The Local Rules, corresponding with Federal Rule of Civil Procedure 11, provide,

22   “[f]ailure of counsel or of a party to comply with … any order of the Court may be grounds for

23   the imposition by the Court of any and all sanctions … within the inherent power of the Court.”

24   Local Rule 110. “District courts have inherent power to control their dockets” and, in exercising

25   that power, may impose sanctions, including dismissal of an action. Thompson v. Housing Auth.,

26   City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a

27   party’s failure to prosecute an action, obey a court order, or comply with local rules. See, e.g.,

28   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with a
 1   court order to amend a complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130-31 (9th Cir.

 2   1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421,

 3   1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 4          Accordingly, Plaintiff is ORDERED to show cause within 21 days of the date of service

 5   of this order why this action should not be dismissed for failure to state a cognizable claim and to

 6   comply with the Court’s screening order. Alternatively, within that same time, Plaintiff may file a

 7   second amended complaint or a notice of voluntary dismissal.

 8
     IT IS SO ORDERED.
 9

10      Dated:     December 30, 2019                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
